DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pennecot et al (US Patent No. 8,836,922) in view of Tanaka et al (US Patent No. 8,681,319).
	Regarding claims 11 and 19, referring to Figures 2 and 3A, Pennecot et al teaches a LIDAR apparatus (i.e., LIDAR device 200, Fig. 2) for scanning a scan region with at least one beam (i.e., light beams 202a-202c, Fig. 2), comprising: 
at least one beam source (i.e., light sources 222a-222c, Fig. 2) configured to generate the at least one beam (i.e., light beams 202a-202c, Fig. 2); 
a mirror (i.e., mirror 224, Fig. 2) configured to deflect the at least one generated beam (i.e., beams 202a-202c, Fig. 2) toward the scan region; and 
a detector mirror (i.e., mirror 242, Fig. 2) configured to deflect at least one reflected beam (i.e., reflected beam 206, Fig. 2), reflected at an object, onto a defined region of a detector (i.e., detectors 232a-232c, Fig. 2); 
wherein the mirror (i.e., mirror 224, Fig. 2) and the detector mirror (i.e., mirror 242, Fig. 2) are rotatable via a rotor around a vertical rotation axis (i.e., LIDAR device 200 is rotated about a vertical axis by arrow 290, Fig. 2)(i.e., Figures 2 and 3A, col. 11, lines 47-67, col. 12, lines 1-67, col. 13, lines 1-67, col. 14, lines 1-36, and col. 18, lines 48-57).
Pennecot et al differs from claims 11 and 19 in that he fails to specifically teach  the detector mirror focusing the at least one reflected beam onto the detector. However, Tanaka et al in US Patent No. 8,681,319 teaches the detector mirror (i.e., concave mirror 130, Fig. 1) focusing the at least one reflected beam (i.e., reflected beam L2, Fig. 1) onto the detector (i.e., detector 20, Fig. 1)(i.e., Figure 1, col. 6, lines 5-67, col. 7, lines 1-67, col. 8, lines 1-59, and col. 23, lines 24-34). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the detector mirror focusing the at least one reflected beam onto the detector as taught by Tanaka et al in the system of Pennecot et al. One of ordinary skill in the art would have been motivated to do this since allowing reducing the optical loss and improving the performance of the system.
Regarding claim 12, the combination of Pennecot et al and Tanaka et al teaches wherein the detector mirror (i.e., concave mirror 130, Fig. 1 of Tanaka et al) is configured to focus reflected beams of a return beam region onto the detector (i.e., detector 20, Fig. 1 of Tanaka et al).
Regarding claim 13, the combination of Pennecot et al and Tanaka et al teaches wherein the detector mirror (i.e., concave mirror 130, Fig. 1 of Tanaka et al)  has a focal length, and the detector (i.e., detector 20, Fig. 1 of Tanaka et al) is disposed at a focal point of the detector mirror.
	Regarding claim 14, the combination of Pennecot et al and Tanaka et al teaches wherein the detector (i.e., detector 20, Fig. 1 of Tanaka et al) is embodied as a point detector.
	Regarding claim 15, the combination of Pennecot et al and Tanaka et al teaches wherein the mirror (i.e., mirror 31, Fig. 1 of Tanaka et al) is pivotable around a horizontal rotation axis.
Regarding claim 18, the combination of Pennecot et al and Tanaka et al teaches wherein the detector mirror (i.e., concave mirror 130, Fig. 1 of Tanaka et al) is a free- form mirror.
Regarding claim 20, the combination of Pennecot et al and Tanaka et al teaches wherein each reflected beam from a return beam region is focused with pinpoint accuracy onto the detector (i.e., detector 20, Fig. 1 of Tanaka et al).

4.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pennecot et al (US Patent No. 8,836,922) in view of Tanaka et al (US Patent No. 8,681,319) and further in view of Yavid (US Patent No. 10,571,574).
Regarding claim 16, the combination of Pennecot et al and Tanaka et al differs from claim 16 in that it fails to specifically teach a further mirror, pivotable around a horizontal rotation axis, mounted on a static part of the LIDAR apparatus and is configured to deflect the at least one generated beam onto the mirror that is rotatable around the vertical rotation axis. However, Yavid in US Patent No. 10,571,574 teaches a further mirror (i.e., mirror 3, Fig. 2B), pivotable around a horizontal rotation axis, mounted on a static part of the LIDAR apparatus and is configured to deflect the at least one generated beam onto the mirror (i.e., mirror 16, Fig. 2B) that is rotatable around the vertical rotation axis (i.e., Figure 2B, col. 5, lines 6-12). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the further mirror, pivotable around a horizontal rotation axis, mounted on a static part of the LIDAR apparatus and is configured to deflect the at least one generated beam onto the mirror that is rotatable around the vertical rotation axis as taught by Yavid in the system of the combination of Pennecot et al and Tanaka et al. One of ordinary skill in the art would have been motivated to do this since allowing reducing the optical loss and the signal error and improving the performance of the system.
Regarding claim 17, the combination of Pennecot et al, Tanaka et al and Yavid teaches further comprising: at least one optical element (i.e., lens 60, Fig. 1 of Tanaka et al) configured to guide the at least one deflected beam over the mirror (i.e., mirror 31, Fig. 1 of Tanaka et al) that is rotatable around the vertical rotation axis.
                                                               


                                                            Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
David Keilaf et al (Pub. No.: US 2022/0050203) discloses varying lidar illumination responsive to ambient light levels.

6.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636